Shapiro, J. (concurring in result).
If the majority opinion merely assumed the existence of power in the courts to issue "an order, temporary in duration, forbidding the publication by the press of information prejudicial to a defendant on trial” and then went on to conclude, as it does, that in any event "in this case the record before us is clear * * * that the ultimate resort to the restrictions on the press were [not] justified under the circumstances”, I could have associated myself with that opinion. However, despite the absence of any need, as I see it, to reach the issue of constitutionality, the majority has seen fit to pass upon that issue and to determine that "at times [the right of the press under the First Amendment freely to report events and disseminate news and the right of a defendant to a fair trial under the Sixth Amendment] inevitably collide”. I do not agree with that conclusion for I am firmly of the opinion that the press, and all other *66communications media, may not, under the strictures of the First Amendment, be enjoined from publishing information with regard to pending judicial criminal proceedings.
The First Amendment, so far as is here material, reads: "Congress shall make no law * * * abridging the freedom of speech, or of the press”. This language should be taken at face value and not frittered away by exceptions. It means, and should be interpreted to mean, that any law or order mandating, authorizing or directing prior restraint of the press does direct violence to its very heart and purpose.
Since our founding fathers drew the Constitution, and its enactment into our fundamental law by the States, the Supreme Court of the United States has never in any case sustained a prior restraint order; in this bicentennial year of our existence as a democracy this court should not now do what that court has refrained from doing despite the many cases it has had before it in which such restraints have been sought.
The supposed conflict between a free press and fair trial may be a reality, although in 50 years as a member of the Bar of the State (most of it spent in a courtroom) I have not found it to be so, but that conflict, if there be one, is not truly the issue here. The harm, if any, done by any unrestrained publication of news, usually occurs long before a defendant goes to trial and to that harm this case cannot, and does not, address itself, for we are here concerned with publication of news after the commencement of a trial.
The majority of this court, by its approval of prior restraint —a fancy legal phrase for "gag”—and its assumption of an inevitable collision between a fair trial and a free press, implicitly denigrates the ability and ingenuity of our Trial Justices to devise appropriate steps, within constitutional limits, to protect a defendant in his right to a fair trial. Furthermore, it assumes that jurors will not heed the directions of the court as to what they may and may not consider, an assumption which experience shows is not founded in fact.1
My learned brother Mr. Justice Hopkins suggests that before making a prior restraint order, the trial bench "should generally follow the guidelines recommended by the Legal *67Advisory Committee on Fair Trial and Free Press”, but in doing so he seemingly overlooks the fact that in proposing these guidelines, which have not yet received, and may not receive, the approval of the House of Delegates of the American Bar Association, the committee itself stated that it "does not intend to recommend or encourage the use of judicial restrictive orders” and that it "specifically recommends against the issuance of any orders which would impose direct restraints on the press” (62 ABAJ 63). Thus Mr. Justice Hopkins has adopted for utilization by Trial Judges in imposing prior restraints, as a rule of law, a statement intended for the guidance of the Bench to avoid "the apparent ever-increasing tension between the courts and the press in executing their respective functions” if such order is to be made, but has disregarded the portion of the recommendation which states: "It is clear that the free flow of information concerning court business is important and necessary not only to the requirements of a free press and a fair and public trial, but to greater public understanding of the judicial function and the rule of law in our society.”
While the. press has "sometimes been outrageously abusive, untruthful, arrogant and hypocritical” (Stewart, Or of the Press, 26 Hastings LJ 631, 636), "prior restraints fall on speech with a brutality and a finality all their own” and therefore violate "the hypothesis of the First Amendment that injury is inflicted on our society when we stifle the immediacy of speech” (Bickel, The Morality of Consent, p 61).
It should be emphasized that we are here dealing with an attempt to impose a direct "gag” on the press and not with the issuance of a restrictive order directed against court personnel, or attorneys, or others directly involved in the judicial process. In this connection, and after enumerating the propriety of the use of such restraints to protect a defendant’s right to a fair trial, the Supreme Court, in Sheppard v Maxwell (384 US 333, 350) pointedly noted, that: "any direct limitations on the freedom traditionally exercised by the news media” was not a permissible restraint.
In an article entitled "The Doctrine of Prior Restraint” (20 Law & Contemp Prob 648), Professor Emerson notes that the First Amendment was developed directly out of attempts to license the press and that (p 662) "nothing in the growth of modern society has, thus far at least, appealed to the country *68as grounds for altering the considerations which led to the elimination of prior restraint upon the press.”
Whether undue frenetic activity of the press should be curbed should never be a matter for court decision.2 If there is to be such authorization it should come from the people through an amendment of their Constitution and by their choice and not by court limitation on the purpose and intent of the First Amendment to permit the American people to enjoy the benefits—and sometimes the detriments—of a free and untrammeled press.
For more than two centuries the unwritten canon of judicial restraint has been the hallmark of our jurisprudence. As the immortal Cardozo once wrote: "A jurist is not to innovate at pleasure. He is not a knight-errant, roaming at will in pursuit of his own ideal of beauty or of goodness”; and as Justice White, in his concurring opinion in Miami Herald Pub. Co. v Tornillo (418 US 241, 259) said: "According to our accepted jurisprudence, the First Amendment erects a virtually insurmountable barrier between government and the print media so far as government tampering, in advance of publication, with news and editorial content is concerned. New York Times Co. v. United States, 403 U. S. 713 (1971). A newspaper or magazine is not a public utility subject to 'reasonable’ governmental regulation in matters affecting the exercise of journalistic judgment as to what shall be printed. Cf. Mills v. Alabama, 384 U. S. 214, 220 (1966). We have learned, and continue to learn, from what we view as the unhappy experiences of other nations where government has been allowed to meddle in the internal editorial affairs of newspapers. Regardless of how beneficient-sounding the purposes of controlling the press might be, we prefer 'the power of reason as applied through public discussion’ and remain intensely skeptical *69about those measures that would allow government to insinuate itself into the editorial rooms of this Nation’s press.”
Since the context in which this controversy arises demands an expeditious determination of the issues, I forego a more extended discussion of the views here expressed, except to say that our recent national trauma, resulting in part from an attempted cover-up, should teach us that fungus grows in unlit places and that neither a government which imposes, nor a press which suffers from, the disease of secrecy is truly free.
Cohalan, Rabin and Titone, JJ., concur with Hopkins, Acting P. J.; Shapiro, J., concurs in result with a separate opinion.
Petition granted, without costs or disbursements, and respondent is prohibited from enforcing his oral orders of January 13 and 15, 1976, respectively, and his written order, entered January 20, 1976, and the said orders are vacated.

. In this connection I note that, despite massive and nationwide detrimental publicity, former Attorney General Mitchell was acquitted in New York and former Secretary of the Treasury Connally was acquitted in Washington.


. In New York Times Co. v United States (403 US 713), the "Pentagon papers” case, Mr. Justice Brennan clearly indicated that any "gag” of the press must be limited to one area, and one alone—that of national security. He there said (p 726): "Our cases, it is true, have indicated that there is a single, extremely narrow class of cases in which the First Amendment’s ban on prior judicial restraint may be overridden. Our cases have thus far indicated that such cases may arise only when the Nation 'is at war,’ Schenck v. United States, 249 U. S. 47, 52 (1919), during which times '[n]o one would question but that a government might prevent actual obstruction to its recruiting service or the publication of the sailing dates of transports or the number and locations of troops.’ Near v. Minnesota, 283 U. S. 697, 716 (1931).”
That narrowly defined exception to the ban to the First Amendment on any prior restraint order is not really an exception, for every government has the inherent right to take measures against its own self-destruction.